     Case 19-42644-mxm7 Doc 47-3 Filed 08/01/19       Entered 08/01/19 14:04:33    Page 1 of 2

       City of Bedford                Lighting Supply, Inc.                          AT&T
   2000 Forest Ridge Drive         7196, 2530 Joe Field Rd. #1                  PO Box 5014
    Bedford, Texas 76021              Dallas, Texas 75229                   Carol Stream, IL 60197



            Javco                  Swingle Collins & Associates               NTX Facility Works
      13510 FM 2520                   13760 Noel Rd. #600                5930 Lyndon B. Johnson Fwy.
    Amarillo, Texas 79119              Dallas, Texas 75240                   Dallas, Texas 75240



   Yellow Rose Landscape             Republic Services #794                    Fujitec America
       4325 Reeder Dr.               6100 Elliott Reeder Rd.             1707 Briercroft Ct., Ste. 100
   Carrollton, Texas 75010          Fort Worth, Texas 76117                Carrollton, Texas 75006



      Engie Resources                  Time Warner Cable                  B.R.I.T. Technical Institute
1990 Post Oak Blvd., Ste. 1900   6323 Camp Bowie Blvd., Ste. 163         221 Bedford Road; Suite 100
   Houston, Texas 77056             Fort Worth, Texas 76116                 Bedford, Texas 76022



  C.T. Chang & Associates          Restorative Care HHS, Inc.            Tre' Buoj/Lane & Associates
221 Bedford Road; Suite 108       221 Bedford Road; Suite 208            221 Bedford Road; Suite 307
   Bedford, Texas 76022              Bedford, Texas 76022                   Bedford, Texas 76022



  Mid Cities Psych Center             With Guided Hands                   Cadet Medical Supply, LLC
221 Bedford Road; Suite 312       221 Bedford Road; Suite 313            221 Bedford Road; Suite 315
   Bedford, Texas 76022              Bedford, Texas 76022                   Bedford, Texas 76022



      Online Outlets               First American Real Estate              VMW Investments, LLC
221 Bedford Road; Suite 316       221 Bedford Road; Suite 320              808 W. Indiana Avenue
   Bedford, Texas 76022               Bedford, Texas 76022                  Midland, Texas 79701



     VMW Bedford, LLC                 Michael Earl Waters                    InHome Care, Inc.
   808 W. Indiana Avenue              3910 Fairwood Court                  808 W. Indiana Avenue
    Midland, Texas 79701              Midland, Texas 79707                  Midland, Texas 79701



 Lakeland West Capital, LLC              Richard Dafoe                 Centralized Insolvency Operation
5020 Lakeland Circle, Suite A           Vincent Serafino                         P.O. Box 7317
    Waco, Texas 76710               1601 Elm Street, Ste 4100            Philadelphia, PA 19101-7317
                                       Dallas, Texas 75201

   Tarrant Appraisal District       Ty Commercial Group, Inc.         Office of The United States Trustee
 2500 Handley-Ederville Road             c/o Barbara Ruhl                Earle Cabell Federal Building
Fort Worth, Texas 76118-6909       5930 LBJ Freeway; Suite 400        1100 Commerce Street, Room 976
                                       Dallas, Texas 75240                    Dallas, Texas 75242
          Case 19-42644-mxm7 Doc 47-3 Filed 08/01/19          Entered 08/01/19 14:04:33   Page 2 of 2


    MacArthur Medical Center, LP                 Nikki Waters                         Mark Threadgill
2501 N. MacArthur Boulevard; Suite 500        3907 Fairwood Ct.                    5100 Andrews Highway
         Irving, Texas 75062                 Midland, Texas 79709                   Midland, Texas 79703



    MacArthur Medical Center, LP                 Trintiy REIS, LLC                   Calloway's Nursery
    3600 William D. Tate, Suite 200      4200 Airport Freeway, Ste. 150        4200 Airport Freeway; Suite 200
       Grapevine, Texas 76051               Fort Worth, Texas 76117               Fort Worth, Texas 76117



     Dispute Resolution Services           FM Lewis & Company, Inc.             Karten Psychological Services
   4304 Airport Freeway; Suite 100       4304 Airport Freeway; Suite 104       4304 Airport Freeway; Suite 110
      Fort Worth, Texas 76117               Fort Worth, Texas 76117               Fort Worth, Texas 76117



          Future Com, Ltd.                        Atmos Energy                   Aarrow Plumbing & Gas, LLC
    3600 William D. Tate, Suite 300              PO Box 650205                          PO Box 2904
       Grapevine, Texas 76051                  Dallas, Texas 75265                 McKinney, Texas 75070



                Natura                      Starlight Cleaning Service          Fort Worth Water Department
       10744 N. Stemmons Fwy                   2000 Lone Star Dr.                       920 Fournier St.
         Dallas, Texas 75220                   Dallas, Texas 75212                 Fort Worth, Texas 76102



    Environmental Lighting Service       S&B Supply/Restrooms Plus LLC                    TXU Energy
           1010 E. Avenue J                 14934 Webb Chapel Rd.                       6555 Sierra Dr.
      Grand Prairie, Texas 75050              Dallas, Texas 75234                    Irving, Texas 75039



          City of Grapevine
         200 S. Main Street
       Grapevine, Texas 76051
